            CaseApplication
   AO 106A (08/18) 2:20-mj-03885-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    08/18/20
                                                                                    Means          Page 1 of 45 Page ID #:1


                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                              Central District
                                                            __________         ofof
                                                                        District California
                                                                                    __________

                     In the Matter of the Search of                            )
             (Briefly describe the property to be searched or identify the     )
                             person by name and address)                       )       Case No. 2:20-MJ-03885
                           1344 Paseo Zacate                                   )
                      San Dimas, California 91773                              )
                                                                               )
                                                                               )


       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                       property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
              Code Section                                                              Offense Description
          18 U.S.C. §§ 1029, 1040, 1341, and 1349                             See Attached Affidavit


             The application is based on these facts:
                   See attached Affidavit
                     Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                   ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                    Applicant’s signature

                                                                                   MARCUS VALLE, Special Agent (DOL-OIG)
                                                                                                    Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                    Judge’s signature

City and state: Los Angeles, CA                                                    HON. MICHAEL R. WILNER, U.S. Magistrate. Judge
                                                                                                    Printed name and title

AUSA: Ranee A. Katzenstein (X2432)
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 2 of 45 Page ID #:2




                                ATTACHMENT A



     The SUBJECT PREMISES is a residential property located at

located at 1344 Paseo Zacate in the city of San Dimas. SUBJECT

PREMISES faces north. The SUBJECT PREMISES is a two-story beige

stucco home with a brown tile roof and brick entryway and brick

fireplace adjacent to the front door.       The numerals “1344” are

affixed to the paneling between the white single and double car

garage doors.   The front door is brown with an oval glass window

and is located on the east side of SUBJECT PREMISES.

     The SUBJECT PREMISES includes all attached and unattached

rooms, attics, garages, vehicles on the driveway and/or parked

on the street directly outside the premises, storage areas and

units, boxes, safes, lockers, bags, trash bins or bags, trash

areas, mailboxes, any other common areas associated with the

premises (such as a common mail receiving area), and any

containers found in the aforementioned areas.

     The SUBJECT PREMISES are further described in the photo

comprising Exhibit 1, below.
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 3 of 45 Page ID #:3




                               EXHIBIT 1
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 4 of 45 Page ID #:4




                             ATTACHMENT B

I.   ITEMS TO BE SEIZED

     1.   The items to be seized are evidence, contraband,

fruits, and/or instrumentalities of violations of Title 18,

United States Code, Sections 1029 (Fraud and related activity in

connection with access devices), 1040 (Fraud in Connection with

Emergency Benefits), 1341 (Mail Fraud), and 1349 (Attempt and

Conspiracy to commit Mail Fraud) (the “Subject Offenses”):

          a.    For the period of January 1, 2020, to the

present, records, documents, correspondence, faxes, and e-mails

sent to and received from any State Workforce Agency including

the California Employment Development Department, including any

applications for Unemployment Insurance.
          b.    For the period of January 1, 2020, to the

present, records and documents containing information, including

Personally Identifiable Information, e.g., names, Social

Security Numbers, dates of birth, addresses, phone numbers, and

driver’s license numbers, to be used in support of any

application for Unemployment Insurance, and/or any claim of

continuing eligibility for Unemployment Insurance.

          c.    For the period of January 1, 2020, to the

present, checks and EBP cards received from any State Workforce

Agency including the California Employment Development

Department.

          d.    For the period of January 1, 2020, to the

present, Vintage Realty and Finance payroll and personnel
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 5 of 45 Page ID #:5




records, real estate commissions receipts, IRS Forms W-2, IRS

Forms W-4, IRS Forms 1099, State and Federal Tax Returns.

          e.      Copies of and actual driver licenses, state

identification cards, passports, and other forms of

identification.

          f.      Indicia of occupancy, residency, control, and/or

ownership of the SUBJECT PREMISES, including utility bills,

telephone bills, loan payment receipts, rent documents, keys,
photographs, and bank records.

          g.      For the period of January 1, 2020, to the

present, bank records or records received from financial

institutions, including debit cards; correspondence regarding

debit card accounts; wire transfer records; bank statements and

associated transactional records; money drafts; letters of

credit; safety deposit box keys and records; checkbooks; money

wrappers; money containers; income tax records; payroll records;

credit cards; and any other records of financial transactions

that reflect the disposition and/or allocation of monies.

          h.      Cash or cash equivalents such as pre-paid cards

in excess of $500.

          i.      For the period of January 1, 2020, to the

present, records relating to the acquisition, secreting,

transfer, concealment, and/or expenditure of money.

          j.      Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the SUBJECT OFFENSES, and forensic copies thereof.



                                   ii
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 6 of 45 Page ID #:6




          k.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat
and instant messaging logs, photographs, and correspondence;

                ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.   evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.    evidence of the times the device was used;

                vi.   passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;



                                   iii
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 7 of 45 Page ID #:7




                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.   As used herein, the terms “records,” “documents,”
“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

     3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

                                   iv
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 8 of 45 Page ID #:8




II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

      4.   In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.        The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.         The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

           b.   The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.    The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.



                                    v
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 9 of 45 Page ID #:9




                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

          c.    The search team will not seize contraband or
evidence relating to other crimes outside the scope of the items

to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

          d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

          e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

          f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.



                                   vi
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 10 of 45 Page ID #:10




           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital
devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      5.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

      6.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

           a.    Any digital device capable of being used to

commit, further, or store evidence of the offenses listed above;




                                    vii
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 11 of 45 Page ID #:11




           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;
           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

      7.   During the execution of this search warrant, law

enforcement is permitted to: (1) depress BONIFACIO JASTILANA

MARINAS’s and/or MARILYN GOLFO MARINAS’s thumb and/or fingers

onto the fingerprint sensor of the device (only when the device

has such a sensor), and direct which specific finger(s) and/or

thumb(s) shall be depressed; and (2) hold the device in front of

BONIFACIO JASTILANA MARINAS’s and/or MARILYN GOLFO MARINAS face

with his or her eyes open to activate the facial-, iris-, or

retina-recognition feature, in order to gain access to the

contents of any such device.       In depressing a person’s thumb or

                                   viii
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 12 of 45 Page ID #:12




finger onto a device and in holding a device in front of a

person’s face, law enforcement may not use excessive force, as

defined in Graham v. Connor, 490 U.S. 386 (1989); specifically,

law enforcement may use no more than objectively reasonable

force in light of the facts and circumstances confronting them.

      8.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                    ix
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 13 of 45 Page ID #:13




                                AFFIDAVIT

      I, Marcus Valle, being duly sworn, declare and state as

follows:
                             I. INTRODUCTION

      1.    I am a Special Agent with the U.S. Department of

Labor-Office of Inspector General (DOL-OIG), and have served in

this capacity for seven years.       I am presently assigned to the

Los Angeles Regional Office of DOL-OIG.        My responsibilities as

a DOL-OIG Special Agent include investigating unemployment

insurance fraud, mail fraud, identity theft, as well as other

related crimes. I am a graduate of the Federal Law Enforcement

Training Center (“FLETC”) in Glynco, Georgia.         As part of the

training provided at FLETC, I successfully completed the Basic

Training course, which included, but was not limited to, courses

in criminal and constitutional law.


                        II. PURPOSE OF AFFIDAVIT

       2.   I make this affidavit in support of an application for

a warrant to search the single family residence located at 1344

PASEO ZACATE, SAN DIMAS, CALIFORNIA 91773, described in

Attachment A (“SUBJECT PREMISES”), for evidence, fruits and

instrumentalities of violations of Title 18, United States Code,

Sections 1029 (Fraud and related activity in connection with

access devices), 1 1040 (Fraud in Connection with Emergency

      1Among other offenses, 18 U.S.C § 1029 provides that
whoever “knowingly and with intent to defraud possesses fifteen
or more devices which are counterfeit or unauthorized access
devices” shall be guilty of an offense against the United
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 14 of 45 Page ID #:14




Benefits), 2 1341 (Mail Fraud), 3 and 1349 (Attempt and Conspiracy

to Commit Mail Fraud) 4 (collectively, the “SUBJECT OFFENSES”),

as described more fully in Attachment B, which is incorporated

here by reference.

      3.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other agents and witnesses.           This

affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant and does not purport to

set forth all of my knowledge of or investigation into this

matter.    Unless specifically indicated otherwise, all




States. 18 U.S.C. § 1029(a)(4). The statute provides that the
term “unauthorized access device” includes any access device
that is “obtained with intent to defraud.” 18 U.S.C.
§ 1029(e)(3).
     2 Section 1040 of Title 18 provides that whoever “(1)
falsifies, conceals, or covers up any trick, scheme or device
any material fact; or (2) makes any materially false,
fictitious, or fraudulent statement or representation, or makes
or uses any false writing or document knowing the same to
contain any materially false, fictitious, or fraudulent
statement or representation, in any matter involving any benefit
authorized . . . . transmitted, transferred, disbursed, or paid
in connection a major disaster declaration under section 401 of
the Robert T. Stafford Disaster Relief and Emergency Assistance
Act (42 U.S.C. 5191)” where the payment of the benefit affects
interstate commerce or the benefit is at any point transmitted
in the mail, shall be guilty of an offense against the United
States.
      3Section 1341 of Title 18 provides that whoever, having
devised a scheme to defraud, or for obtaining money or property
by means of false or fraudulent pretenses, representations or
promises, uses the mail to execute such scheme, shall be guilty
of an offense against the United States.
     4 Section 1349 of Title 18 provides that whoever attempts or
conspires to commit mail fraud shall be guilty of an offense
against the United States.
                                     2
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 15 of 45 Page ID #:15




conversations and statements described in this affidavit are

related in substance and in part only.


                     III. PREMISES TO BE SEARCHED

      4.   The SUBJECT PREMISES is a residential property located

at 1344 Paseo Zacate in the city of San Dimas.          The SUBJECT

PREMISES is a two-story beige stucco home with a brown tile roof

and brick entryway, facing north, and brick fireplace adjacent

to the front door.     The numerals “1344” are affixed to the

paneling between the white single and double car garage doors.

The front door is brown with an oval glass window and is located

on the east side of the SUBJECT PREMISES.         The SUBJECT PREMISES

are more fully described in Attachment A, which includes a

photograph of the SUBJECT PREMISES as Exhibit 1.


                    IV. STATEMENT OF PROBABLE CAUSE

      A.   Summary of Probable Cause

      5.   The U.S. DOL-OIG, California Employment Development

Department (“EDD”), Internal Revenue Service-Criminal

Investigation, United States Postal Inspection Service, and

United States Secret Service are investigating a fraudulent

scheme in which the perpetrators fraudulently apply for and

obtain unemployment insurance (“UI”) benefits under the Pandemic

Unemployment Assistance (“PUA”) provision of the federal CARES

Act, a provision that is designed to help unemployed individuals

obtain UI benefits as part of the nation’s response to the

economic harms caused by COVID-19.

                                     3
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 16 of 45 Page ID #:16




      6.   The investigation has obtained evidence that BONIFACIO

JASTILANA MARINAS (“BONIFACIO”) and his spouse and business

partner MARILYN GOLFO MARINAS (“MARILYN”) have filed and caused

the filing with EDD of fraudulent UI benefit claims that falsely

assert the named claimants are self-employed real estate agents

who were negatively affected by the COVID-19 pandemic,

triggering eligibility for UI benefits under the PUA provision

of the CARES Act.      The UI claims submitted in furtherance of the
scheme falsely report to EDD that the named claimants reside and

work as real estate agents in Los Angeles County, within the

Central District of California.          To the contrary, the

investigation has shown that many of the persons named as the

claimants have no residential history in Los Angeles County or,

indeed, anywhere in the State of California but rather appear to

reside in Saipan 5 or the Philippines, and have no employment

history in Los Angeles County or anywhere in the State of

California and are not registered with California as real estate

agents.    By falsely asserting that the claimants are residents

of California who are eligible for UI benefits, BONIFACIO and

MARILYN and others working with them falsely represent that the

named claimants are entitled to UI benefits administered by EDD

when, in fact, they are not.       The fraudulent UI claims are


      5Saipan is the largest of the Northern Mariana Islands, a
U.S. commonwealth in the Western Pacific. Individuals born in
the Northern Mariana Islands are citizens of the United States.
Residents of the Northern Mariana Islands cannot vote in federal
elections, but they do elect a delegate to the U.S. House of
Representatives, who serves for a term of two years and has
limited voting abilities.
                                     4
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 17 of 45 Page ID #:17




submitted electronically using IP addresses that are registered

to the SUBJECT PREMISES.

      7.   The submission of the UI claims causes mailings to the

addresses provided on the claims, including mailings of

Electronic Bill Payment (“EBP”) debit cards administered by Bank

of America (“BofA”) that are used to access the fraudulently

obtained UI benefits.      The SUBJECT PREMISES was used as the

mailing address for at least 85 claims submitted as part of the
scheme.    BONIFACIO and MARILYN have each identified the SUBJECT

PREMISES as their residence on their California Driver’s

Licenses, and law enforcement databases show that the SUBJECT

PREMISES are held by the MARINAS GOLFO LIVING TRUST.           Two

vehicles registered to BONIFACIO have been observed parked in

the driveway of the SUBJECT PREMISES.         Both BONIFACIO and

MARILYN have been observed using some of the EBP debit cards

mailed to the SUBJECT PREMISES to withdraw the fraudulently

obtained UI benefits at Automated Teller Machines (ATMs).


      B.   Unemployment Benefits

      8.   Since 1935, The U.S. Department of Labor’s

Unemployment Insurance (UI) program has provided unemployment

benefits to eligible workers who become unemployed through no

fault of their own.     This program ensures that at least a

significant portion of the necessities of life -- most notably

food, shelter, and clothing -- are met on a weekly basis while

the worker seeks employment.       UI beneficiaries who meet the

requirements of the applicable state law are eligible for this

                                     5
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 18 of 45 Page ID #:18




temporary financial assistance.       Each state administers a

separate UI program within the guidelines established by Federal

law.    In the state of California, EDD administers the UI program

for residents and others physically performing work activities

in California.

       9.   Generally speaking, regular UI claimants must be:

1) unemployed through no fault of their own; 2) able and

available for work; 3) willing to accept suitable work; and
4) actively seeking work.


       C.   Pandemic Unemployment Assistance under the CARES Act

       10. On March 13, 2020, the President of the United States

declared COVID-19 an emergency under the Robert T. Stafford

Disaster Relief and Emergency Assistance Act.          As a result,

Congress passed the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act”), which the President signed into law

on March 27, 2020.      The CARES Act provides over $2 trillion in

economic relief protections to the American people from the

public health and economic impacts of COVID-19.

       11. Prior to the enactment of the CARES Act, to be

eligible for UI administered by EDD, a person must have been

employed and worked in California and received at least a

certain amount of wages from an employer in the 18 months

preceding his/her UI benefits claim.         Because of this

requirement, self-employed workers, independent contractors, and

employees with insufficient earnings were not eligible to

receive regular UI benefits.

                                     6
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 19 of 45 Page ID #:19




      12. The CARES Act established a new program – Pandemic

Unemployment Assistance (“PUA”) -- to provide unemployment

benefits during the COVID-19 pandemic to people who do not

qualify for regular unemployment insurance benefits including

business owners, self-employed workers, independent contractors,

and those with a limited work history who are out of business or

have significantly reduced their services as a direct result of

the pandemic.      UI benefits provided under the PUA program are
sometimes referred to as PUA benefits.

          13. Under the PUA provisions of the CARES Act, a person

who is a business owner, self-employed worker, independent

contractor, or gig worker can qualify for PUA benefits

administered by EDD if he/she previously performed such work in

California and is unemployed, partially unemployed, unable to

work, or unavailable to work due to a COVID-19-related reason. 6

Examples of non-business-owner occupations that may qualify a

person for PUA benefits are realtor, barber, hairstylist,

      6COVID-19 related reasons for being out of work include:
being diagnosed with COVID-19 or experiencing symptoms of COVID-
19 and seeking a medical diagnosis; being unable to work because
a health care provider advised self-quarantining due to concerns
related to COVID-19; having a household member who has been
diagnosed with COVID-19; providing care for a family or
household member who has been diagnosed with COVID-19; having
primary caregiving responsibility for a child or other household
member who is unable to attend school or another facility that
is closed as a direct result of the COVID-19 and the school or
facility care is required for the claimant to work; becoming the
breadwinner or major support for a household because the head of
household died due to COVID-19; the claimant has quit his/her
job due to COVID-19; the place of employment has closed due to
COVID-19; a job that the claimant was scheduled to start is no
longer available due to the COVID-19 public health emergency; or
the place of employment is inaccessible due to the COVID-19
public health emergency.
                                     7
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 20 of 45 Page ID #:20




freelance photographer, construction handyman/woman, gardener,

and ride-share driver. 7

      14. EDD began accepting applications for PUA benefits on

April 28, 2020.     To make benefits available as quickly as

possible, payments are issued in phases.         If a claimant

qualifies for PUA benefits, the minimum payments are as follows

based on the claim’s start date:

           Phase 1: For claims with start dates from February 2
           to March 28, 2020, $167 per week for each week the

           claimant is unemployed due to COVID-19.

           Phase 2: For claims with start dates from March 29 to

           July 25, 2020, $167 plus $600 per week for each week

           the claimant is unemployed due to COVID-19.

           Phase 3: For claims with start dates from July 26 to

           December 26, 2020, $167 per week for each week the

           claimant is unemployed due to COVID-19.

       15. PUA applicants may be eligible for more than the

minimum weekly benefit amount of $167 if their annual income for

2019 reported on the PUA application meets a minimum threshold.

       16. A UI claimant can usually collect 26 weeks of regular

state UI benefits.      The CARES Act provides for additional

Pandemic Emergency Unemployment Compensation (“PEUC”), which


      7To be eligible, such person must also not be participating
in the UI Elective Coverage program. Under the provisions of
the California Unemployment Insurance Code (CUIC), employers may
elect Unemployment Insurance (UI) and State Disability Insurance
(SDI) or only Disability Insurance (DI) coverage for themselves.
Self-employed individuals, who are not employers, may only elect
SDI coverage for themselves.
                                     8
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 21 of 45 Page ID #:21




provides up to 13 weeks of additional payments, for a total of

39 weeks of benefits.      PEUC is available to persons who were or

are fully or partially unemployed at any time between from March

29 through December 26, 2020.        Persons with a regular UI claim,

a PUA claim or a PEUC extension filed between March 29 and July

25, 2020, also receive Federal Pandemic Unemployment

Compensation (“FPUC”), which is the extra $600 per week.

      17. Persons applying for PUA benefits do not need to
submit any supporting documents to the EDD with their

applications.     Claimants enter their total income for the 2019

calendar year on the application.        The stated income will be

used to pay the minimum benefits of $167 per week.           EDD may

request documentation to provide proof of the stated income. 8

If the income information provided by the PUA claimant meets an

annual earnings threshold of $17,368 or more, the EDD will work

as quickly as possible to verify the claimant’s income using

other resources available to EDD in order to increase the PUA

weekly benefit amount.

      18. Like regular UI claims, PUA claims can be filed

online.    When an individual files a PUA claim online, EDD

automatically maintains certain information regarding the filing

of the claim.     This information includes the date and time the

claim was submitted, the name of the person for whom the claim

was filed, and the IP address of the computer, or ISP account,

that was used to file the claim.

      8In general, EDD accepts items such as an annual tax
return, 1099 forms, W-2s, and pay stubs as proof of income.
                                     9
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 22 of 45 Page ID #:22




      19. A PUA claimant must answer various questions to

establish his/her eligibility for PUA benefits.          The claimant

must provide his/her name, Social Security Number, and mailing

address.    The claimant must also identify a qualifying

occupational status and COVID-19 related reason for being out of

work.

      20. After it accepts a UI claim, including a claim

submitted pursuant to the PUA program, EDD typically deposits UI
funds every two weeks to an Electronic Bill Payment (“EBP”)

debit card administered by the Bank of America (“BofA”), which

the claimant can use to pay for his/her expenses.           The EBP card

is sent via the U.S. Postal Service to the claimant at the

address the claimant provides in their UI claim.           Claimants can

activate their debit card over the phone or online.

      21. When receiving regular UI benefits, a claimant must

complete a Continued Claim Form (DE 4581) and certify every two

weeks, under penalty of perjury, that he/she remains unemployed

and eligible to receive UI benefits.         EDD authorizes and

deposits payment to the EBP debit card after it receives the

Continued Claim Form.      On or about April 23, 2020, California

Secretary of Labor Julie Su directed the EDD to temporarily

suspend the requirement for UI claimants to provide unemployment

certifications (Continued Claim Forms). 9        The Continued Claim

Form was waived to prevent any unnecessary delays in dispensing

benefit payments.

      9The temporary suspension of the continued claims forms
covered the weeks ending March 14, 2020 through May 9, 2020.
                                    10
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 23 of 45 Page ID #:23




      22. At present, weekly PUA benefits typically range from

$40 to $450.     In order to receive the maximum weekly benefit of

$450, a claimant must have earned $11,674.01 or more in the

highest quarter of the claimant’s base employment period.


      D.   The Scheme to Fraudulently Obtain UI Benefits
           1.    The Suspect Claims

      23. Based on my training and experience, I know that

individuals scheming to fraudulently obtain UI benefits

generally follow recognizable patterns, including the following

indicia, among others:

           a.    Using the identities of other people to file for

fraudulent UI benefits in the ID-theft victims’ names and then

collect the UI funds.     The fraudulently obtained UI benefits are

commonly accessed through ATM withdrawals.

           b.    Using addresses the schemers control as the

addresses submitted to EDD for the claims so that EBP debit

cards and other EDD correspondence will be mailed to these

addresses and thus be accessible to the schemers.

           c.    Submitting multiple UI claims from the same IP

address for multiple claimants.       These claims are sometimes

submitted on the same day close in time.

           d.    Providing the same phone number for multiple UI

claims for different claimants.       The phone number is usually one

that the schemers control.

      24. Because PUA claims do not require supporting

documentation, including Continuing Claim Forms which were

                                    11
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 24 of 45 Page ID #:24




 temporarily suspended from March 14, 2020 through May 9, 2020,

 PUA has become a prime target for fraud.

      25. On or about June 12, 2020, DOL-OIG and the EDD

 Criminal Investigation Division (“EDD CI Division”) identified

 approximately 73 PUA claims filed with EDD using the SUBJECT

 PREMISES as the mailing address.        To date, a total of 85 PUA

 claims have been identified as having been filed with EDD using

 the SUBJECT PREMISES as the mailing address. 10

      26. Through research conducted by the EDD CI Division and

 my own investigation, I have learned that these 85 PUA claims

 have other commonalities, as follows:

           a.     First, the occupation identified on most of these

claims is self-employed real estate agent.

           b.     Second, as discussed in paragraph 27, below, at

least 73 of the 85 claims were submitted from IP addresses

associated with the SUBJECT PREMISES, with one filed using IP

address 104.175.101.36 and the remaining 72 claims filed using

IP address 104.175.71.101.

           c.     Third, at least 73 of the 85 claims were all

filed between April 8, 2020 and May 20, 2020.

           d.     Eighty (80) of the 85 PUA claims provided the

same telephone number ending in 8738 as the telephone number of

the named claimant.

           e.     Forty-four (44) of the 85 PUA claimants share the

same last name.

      10
       Eight of the PUA claimants, also filed regular UI claims,
all of which also used the SUBJECT PREMISES address.
                                    12
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 25 of 45 Page ID #:25




      27. From March 2020 to July 14, 2020, EDD paid out

approximately $370,678 in PUA benefits on the 85 claims that use

the SUBJECT PREMISES as their mailing address.          The total amount

of benefits available on these 85 PUA claims, i.e., the

potential loss, is approximately $1,013,266.


           2.    The Suspect Claims are Connected to BONIFACIO,
                 MARILYN and the SUBJECT PREMISES

      28. The 85 PUA claims are all connected to BONIFACIO,

MARILYN and the SUBJECT PREMISES in the following ways:

           a.    According to Charter Communications, BONIFACIO

was the subscriber for IP addresses 104.175.101.36 and

104.175.71.101, at the time the UI claims were submitted online

to EDD.   BONIFACIO’s Internet service address is the SUBJECT

PREMISES and this service remained active as of June 25, 2020.

           b.    BONIFACIO’s California Department of Motor

Vehicles (“DMV”) driver’s license with an expiration date of

March 14, 2023, identifies the SUBJECT PREMISES as his

residential address.

           c.    MARILYN’s California DMV driver’s license with an

expiration date of December 18, 2022, identifies the SUBJBECT

PREMISES as her residential address.

      29. On July 10, 2020, I queried the internet and law

enforcement databases and determined that the phone number

ending in 8738 that is used on all 85 claims belongs to

BONIFACIO’s business, Vintage Realty and Finance (“Vintage

R&F”).


                                    13
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 26 of 45 Page ID #:26




      30. On July 14, 2020, I learned from a real estate license

query submitted to the California Department of Real Estate (“CA

DRE”) the following:

           a.    BONIFACIO is a licensed real estate broker with

CA DRE.

           b.    BONIFACIO’s real estate broker’s license is

active with an expiration date of April 18, 2022.

           c.    BONIFACIO has been licensed through CA DRE as a
real estate salesperson since December 9, 2004, and as a real

estate broker since April 19, 2006.

           d.    BONIFACIO operates his real estate business under

the fictitious business name Vintage Realty and Finance, located

at 1050 Lakes Dr. Ste. 225 West Covina, CA 91790.

           e.    Vintage R&F is a licensed real estate corporation

with the CA DRE.

           f.    Only six real estate salespersons, including

BONIFACIO’s spouse, MARILYN, are identified as real estate

salespersons working for/with BONIFACIO at Vintage R&F.

      31. On July 14, 2020, I reviewed the Articles of

Incorporation filed with the California Secretary of State for

Vintage R&F.     These Articles of Incorporation identified

BONIFACIO as the manager of Vintage R&F.


           3.    Sample of the Suspect Claims

      32. Starting on July 14, 2020, and continuing to the

present, I have been reviewing a sampling of 10 of the suspect

PUA claims discussed above, which were submitted to EDD between

                                    14
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 27 of 45 Page ID #:27




May 1, 2020, and May 16, 2020.        All 10 claims report the SUBJECT

PREMISES as the claimant’s mailing address and all 10 were

electronically filed from one of the above-referenced IP

addresses located at the SUBJECT PREMISES.          All of the claims

were filed using almost identical information, as follows:

           a.    All 10 of the PUA claimants reported the SUBJECT

PREMISES as both their mailing and residential address.

           b.    All 10 of the PUA claimants reported the phone
number of Vintage R&F as their phone number.

           c.    All 10 of the PUA claimants reported Vintage R&F

as the physical address of their place of business/employment.

           d.    All 10 of the PUA claimants reported being

unemployed because of a “disaster,” namely COVID-19.

           e.    All 10 of the PUA claimants selected the

following self-attestation:      “You are an independent contractor

with reportable income (ex. IRS Form 1099) and you are forced to

stop working because COVID-19 has severely limited your ability

to continue performing your customary work activities.”

           f.    All 10 of the PUA claimants reported their place

of residence and work as Los Angeles County.

           g.    All 10 of the PUA claimants provided the exact

same explanation (including the same grammatical error) why the

disaster prevented them from continuing or beginning self-

employment: “Unable to show and sale [sic] properties to

prospective buyers/clients due to state ordered quarantine or

self-distancing.”



                                    15
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 28 of 45 Page ID #:28




            h.   All 10 of the PUA claimants reported their “usual

occupation” as “real-estate agent.”

            i.   All 10 of the PUA claimants reported being

associated with a “union,” namely the California Association of

Realtors.

            j.   All but two of the PUA claimants reported having

no driver’s license. 11

      33.   Between July 14, 2020, and the present, I attempted to

identify and locate the 10 PUA claimants and discovered that –-

notwithstanding the statements on their PUA applications that

they resided and worked in Los Angeles County -- all 10 PUA

claimants appear to be residing in Saipan or the Philippines.

Further, notwithstanding the statements on their PUA

applications that their occupation was “real-estate agent,” none

of the 10 PUA claimants appears to be licensed by the CA DRE.
                              PUA CLAIMANT F.U.

       34. I consulted law enforcement databases regarding the

information provided for F.U. on the PUA claim filed in F.U.’s

name, and learned the following:

            a.    The databases show that the SSN provided for

F.U. was issued in the Pacific Territories. 12



      11The driver’s license numbers reported by the two PUA
claimants who reported having driver’s licenses numbers were in
fact issued to other California residents who have no known
connection to the scheme.
     12 The U.S. has five permanently inhabited territories:
Puerto Rico and the U.S. Virgin Islands in the Caribbean Sea,
Guam and the Northern Mariana Islands in the North Pacific
Ocean, and American Samoa in the South Pacific Ocean.
                                    16
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 29 of 45 Page ID #:29




            b.   The databases do not reflect any current

residential address for F.U. in California or the United States

other than a business address formerly associated with

BONIFACIO.

        35. On July 17, 2020, I queried a database of information

pertaining to international border crossings regarding F.U. and

found no instances of travel by F.U. between the Pacific

Territories and the U.S. mainland in the last five years.
        36. I reviewed public postings on Facebook and found an

individual whose name exactly matched F.U.’s name, including its

unique spelling.     This individual states that he is from Saipan

and resides in Bolinao, Pangasinan. 13

        37. On July 17, 2020, I queried a law enforcement database

and found no record of a driver’s license or identification card

issued to F.U. by the California Department of Motor Vehicles

(“CA DMV”).

        38. On July 23, 2020, I conducted a real estate agent/

 license query on the CA DRE and California Association of

 Realtors websites and found no licensed realtor by the name

 F.U.

                            PUA Claimant G.U.

        39. I consulted law enforcement databases regarding the

information provided for G.U. on the PUA claim filed in G.U.’s

name, and learned that the SSN provided for G.U., ending in



      13
       Bolinao is a town on the west coast of Luzon Island, in
the northern province of Pangasinan, Philippines.
                                    17
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 30 of 45 Page ID #:30




9071, was issued in the Pacific Territories.          The SSN was

assigned to someone by the name R.R., not G.U.

      40. On July 23, 2020, I conducted a real estate agent/

license query on the CA DRE and California Association of

Realtors websites and found no licensed realtor by the name G.U.

                              PUA CLAIMANT W.T.

       41. I consulted law enforcement databases regarding the

information provided for W.T. on the PUA claim filed in W.T.’s

name, and learned the following:

           a.    The SSN provided for W.T. on the PUA claim,

ending in 8965, was issued in the Pacific Territories.           The SSN

is assigned to J.R.T., 14 not W.T.
           b.    Law enforcement databases do not reflect any

current residential address for W.T. in California.

      42. I reviewed public postings on Facebook and found an

individual with a Facebook profile 15 using the name W.T. and the

exact spelling of W.T’s name that appears on the PUA claim.

W.T. reports that s/he resides in Saipan.

      43. On July 23, 2020, I conducted a real estate agent/

license query on the CA DRE and California Association of

Realtors websites and found no licensed realtor by the name W.T.




      14J.R.T., is also a PUA claimant and has a reported mailing
address of PO BOX 502021, Saipan, MP 96950.
     15 The Facebook profile for W.T. is a shared profile with a
female individual by the name of Teresita Fernandez.
                                    18
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 31 of 45 Page ID #:31




                             PUA CLAIMANT J.R.T.

       44. I consulted law enforcement databases regarding the

 information provided for J.R.T. on the PUA claim filed in

 J.R.T.’s name, and learned the following:

             a.   The SSN provided for. J.R.T. on the PUA claim,

ending in 3797, was invalid.

             b.   The SSN ending in 8965 was assigned to J.R.T. and

was issued in the Pacific Territories.       The mailing address

associated with J.R.T. is PO BOX 502021, Saipan, MP 16 96950.
      45. Law enforcement databases do not reflect any current

 residential address for J.R.T. in California.

      46. On July 23, 2020, I conducted a real estate agent/

 license query on the CA DRE and California Association of

 Realtors websites and found no licensed realtor by the name

 J.R.T.

                              PUA CLAIMANT F.V.

       47. I consulted law enforcement databases regarding the

 information provided for F.V. on the PUA claim filed in F.V.’s

 name, and learned that the SSN provided for F.V. was issued in

 the Pacific Territories.      The mailing addresses associated with

 F.V. include various P.O. Boxes located in Saipan, including PO

 BOX 505646, Saipan, MP 96950.

       48. Law enforcement databases do not reflect any current

 residential address for F.V. in California.




      16   MP is the postal code for Northern Mariana Islands.
                                    19
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 32 of 45 Page ID #:32




       49. On July 17, 2020, a law enforcement database query

found no record of a driver’s license or identification card

issued to F.V. by the CA DMV.

       50. On July 17, 2020, I queried a database of information

pertaining to international border crossings regarding F.V. and

found no instances of travel by F.V. between the Pacific

Territories and the U.S. mainland in the last five years.

       51. On July 23, 2020, I conducted a real estate agent/
license query on the CA DRE and California Association of

Realtors websites and found no licensed realtor by the name F.V.

                              PUA CLAIMANT B.V.

        52. I consulted law enforcement databases regarding the

information provided for B.V. on the PUA claim filed in B.V.’s

name, and learned that the SSN provided for B.V. was issued in

the Pacific Territories.       The mailing address associated with

B.V. is PO BOX 505646, Saipan, MP 96950. 17

       53. Law enforcement databases do not reflect any current

residential address for B.V. in California.

       54. On July 23, 2020, I conducted a real estate agent/

license query on the CA DRE and California Association of

Realtors websites and found no licensed realtor by the name of

B.V.

                            PUA CLAIMANT E.T.

        55. I consulted law enforcement databases regarding the

information provided for E.T. on the PUA claim filed in E.T.’s

       17
       PO BOX 505646, Saipan, MP 96950 appears to be associated
with PUA Claimants F.V., B.V., and E.T.
                                    20
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 33 of 45 Page ID #:33




name, and learned that the SSN provided for E.T. was issued in

the Pacific Territories.       The mailing addresses associated with

E.T. include various P.O. Boxes located in Saipan, including PO

BOX 505646, Saipan, MP 96950.

      56. Law enforcement databases do not reflect any current

residential address for E.T. in California.

      57. On July 17, 2020, I queried a database of information

pertaining to international border crossings regarding E.T. and
found no instances of travel by E.T. between the Pacific

Territories and the U.S. mainland in the last five years.

      58. On July 17, 2020, a law enforcement database query

found no record of a driver’s license or identification card

issued to E.T. by the CA DMV.

      59. I reviewed public postings on Facebook and found an

individual with a Facebook profile using the name E.T. and the

exact spelling of E.T’s name that appears on the PUA claim.            The

Facebook profile reports that the person lives in Saipan.

      60. On July 23, 2020, I conducted a real estate agent/

license query on the CA DRE and California Association of

Realtors websites and found no licensed realtor by the name E.T.

                            PUA Claimant E.M.

       61. I consulted law enforcement databases regarding the

information provided for E.M. on the PUA claim filed in E.M.’s

name, and learned that the SSN provided for E.M. was issued in

the Pacific Territories. 18


      18   E.M. shares the same middle and last name with BONIFACIO.
                                    21
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 34 of 45 Page ID #:34




      62. Law enforcement databases do not reflect any current

residential address for E.M. in California with the exception of

the SUBJECT PREMISES and a business address previously

affiliated with Vintage R&F.

      63. On July 31, 2020, a law enforcement database query

found no record of a driver’s license or identification card

issued to E.M. by the CA DMV.

      64. I reviewed public postings on Facebook and found an
individual with a Facebook profile using the name E.M. and the

exact spelling of E.M.’s name that appears on the PUA claim.

The Facebook profile reports that the person lives in Cabuyao

Laguna, a city in the Philippines.        E.M.’s profile reports that

E.M. is married to M.R., in whose name there is also another

active PUA claim associated with the SUBJECT PREMISES.            Based on

my review of a Facebook profile in BONIFACIO’s name, I believe

BONIFACIO is “friends” with the E.M. whose profile is on

Facebook.

      65. On July 30, 2020, I conducted a real estate agent/

license query on the CA DRE and California Association of

Realtors websites and found no licensed realtor by the name E.M.

      66. On July 30, 2020, I reviewed Western Union records and

learned that two money transfers were made to E.M. in Cabuyao,

Philippines, between March 18, 2020 and April 20, 2020, from a

sender identified as BONIFACIO with the second transfer being in

the amount of $105 on April 20, 2020, and being sent from the

104.175.71.101 IP address, which belongs to BONIFACIO (see

paragraph 28(a), above).

                                    22
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 35 of 45 Page ID #:35




                              PUA Claimant M.M.

       67. I consulted law enforcement databases regarding the

information provided for M.M. on the PUA claim filed in M.M.’s

name, and learned that the SSN provided for M.M. was issued in

the Pacific Territories.

       68. Law enforcement databases do not reflect any current

residential address for M.M. in California.          The mailing address

associated with M.M. is PO BOX 505219, Saipan, MP 96950.

       69. On July 31, 2020, a law enforcement database query

found no record of a driver’s license or identification card

issued to M.M. by the CA DMV.

       70. On July 30, 2020, I conducted a real estate agent/

license query on the CA DRE and California Association of

Realtors websites and found no licensed realtor by the name M.M.

       71. On July 30, 2020, I reviewed Western Union records and

learned that a $600 money transfer was made to “M.Magat” in

Saipan on July 7, 2020, from a sender identified as BONIFACIO

using the 104.175.71.101 IP address. 19

                              PUA Claimant R.T.

       72. I consulted law enforcement databases regarding the

information provided for R.T. on the PUA claim filed in R.T.’s

name, and learned that the SSN provided for R.T. was issued in

the Pacific Territories.




      19
       M.M. has the same last name as BONIFACIO. Law enforcement
databases also associate the SSN used for M.M. with “MAGAT.”
                                    23
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 36 of 45 Page ID #:36




      73. Law enforcement databases do not reflect any current

residential address for R.T. in California.          The mailing address

associated with R.T. is PO BOX 500331, Saipan, MP 96950.

      74. On July 31, 2020, a law enforcement database query

found no record of a driver’s license or identification card

issued to R.T. by the CA DMV.

      75. I reviewed public postings on Facebook and found an

individual with a Facebook profile using the name R.T. and the
exact spelling of R.T.’s name that is used on the PUA claim.

The Facebook profile reports that R.T. lives in Manila,

Philippines.     R.T.’s profile reflects prior employment at “Agua

Resort Club, Saipan.”      R.T. is “friends” with BONIFACIO,

BONIFACIO’s child, and E.M. on Facebook.

      76. On July 30, 2020, I conducted a real estate agent/

license query on the CA DRE and California Association of

Realtors website and found no licensed realtor by the name R.T.

       77. On July 30, 2020, I reviewed Western Union records

 that revealed nine money transfers were sent to R.T. in Saipan

 between April 17, 2019 and June 11, 2020, by a person

 identified as BONIFACIO with the most recent transfer being in

 the amount of $2,000 on June 11, 2020, and being sent from the

 104.175.71.101 IP address.       One of the other nine transfers was

 sent from the 104.175.101.36 IP address, which also belongs to

 BONIFACIO (see paragraph 28(a), above).         Two of the remaining

 seven transfers were initiated from unidentified IP addresses;

 Western Union did not provide IP addresses associated with the

 other five transfers.

                                    24
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 37 of 45 Page ID #:37




       78. On August 12, 2020, Edward Cabrera, who is an

 investigator with the Office of the Public Auditor,

 Commonwealth of the Northern Mariana Islands, informed me that

 R.T. had submitted an application for PUA benefits to the

 Department of Labor in the Commonwealth of the Northern Mariana

 Islands.


            4.   BofA EBP Debit Cards

      79. To date, in response to the suspect claims, BofA has

mailed approximately 85 EBP debit cards to the SUBJECT PREMISES

including EBP debit cards in the names of F.U., G.U., W.T.,

J.R.T, F.V., B.V., and E.T.

      80. Between July 21, 2020, and the present, I have been

reviewing the BofA transaction history statements associated

with the EBP debit cards in the names of PUA claimants F.U.,

G.U., W.T., J.R.T, F.V., B.V., and E.T.         These records show that

the address provided to BofA for these EBP debit card accounts

is the SUBJECT PREMISES.       In addition to using the same mailing

address, these records also show another commonality, namely six

of the seven claimants use the same answer - “Lakers” – for the

BofA security question for their account.

      81. All cash withdrawals and point of sale purchases

reflected on the transaction history statements for all seven of

the EBP debit cards in the names of PUA claimants F.U., G.U.,

W.T., J.R.T, F.V., B.V., and E.T., were conducted in cities

within Los Angeles County, generally within a 15-mile radius of

the SUBJECT PREMISES.

                                    25
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 38 of 45 Page ID #:38




             5.   BofA ATM Surveillance Photos

       82. Between July 21, 2020 and the present, I have been

reviewing ATM surveillance photos documenting cash withdrawals

conducted from May 25, 2020 to July 2, 2020, using the EBP debit

cards issued for PUA claims submitted in the names of F.U.,

G.U., W.T, J.R.T, F.V., B.V., and E.T.         The review of the ATM

surveillance photos revealed the following:

             a.   ATM surveillance footage shows a man fitting the

physical description 20 of BONIFACIO using EBP debit cards in the
name of J.R.T., F.U., B.V., or F.V. on eight separate occasions.

On one occasion, the man withdrew money using the EBT debit

cards of both B.V. and G.U.

           b.     ATM surveillance footage shows a woman fitting

the physical description 21 of MARILYN using EBP debit cards in

the names of E.T., W.T., and/or G.U. on each of six separate

occasions.    On one occasion, the woman withdrew money using the

EBT debit cards of all three of these named claimants.

           c.     All of ATM transactions described in

subparagraphs a and b, above, occurred within Los Angeles County

in the cities of San Dimas, Rowland Heights, West Covina, and

Claremont.



      20My knowledge of BONIFACIO’s physical characteristics is
based on my review of photos of BONIFACIO obtained from CA DMV
and viewed on Facebook and other public websites.
     21 My knowledge of MARILYN’s physical characteristics is
based on my review of photos of MARILYN obtained from CA DMV and
viewed on Facebook and other public websites.
                                    26
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 39 of 45 Page ID #:39




           d.    On at least two separate occasions, a white BMW

sports utility vehicle (“SUV”) can be seen on the surveillance

footage parked in the distance.       Based on my review of CA DMV

records, I know that a 2016 BMW, bearing CA license number

7STB256, is registered to BONIFACIO at the SUBJECT PREMISES.


      E.   Summary of Probable Cause that Evidence, Fruits, and
           Instrumentalities of the SUBJECT OFFENSES will be
           found at the SUBJECT PREMISES

      83. As set forth in more detail in paragraphs 26(b) and

28(a) above, the fraudulent PUA claims underlying the SUBJECT

OFFENSES were submitted to EDD from IP addresses registered to

BONIFACIO using the SUBJECT PREMISES as his address.

      84. As set forth in more detail in paragraphs 25 and 79

above, the mailing address used on the fraudulent PUA claims

underlying the SUBJECT OFFENSES is the SUBJECT PREMISES.

Because it is the mailing address, EDD sends communications

regarding the PUA claims to the SUBJECT PREMISES.

      85. As set forth in more detail in paragraph 80 above, the

mailing address provided to BofA for the EBP debit cards used to

access the UI benefits underlying the SUBJECT OFFENSES is the

SUBJECT PREMISES.      Because it is the mailing address, BofA sends

communications regarding these cards and associated accounts to

the SUBJECT PREMISES.

      86. As set forth in more detail in paragraphs 26, 29, and

30 above, the business connected to the phone number on the PUA

claims underlying the SUBJECT OFFENSES is Vintage R&F, which is

owned by BONIFACIO, who resides at the SUBJECT PREMISES.

                                    27
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 40 of 45 Page ID #:40




      87. As set forth in more detail in paragraphs 81 and 82

 above, the EBP debit cards associated with the PUA claims

 underlying the SUBJECT OFFENSES are being used by BONIFACIO and

 MARILYN, who reside at the SUBJECT PREMISES.


           V. TRAINING AND EXPERIENCE ON DIGITAL DEVICES 22

       88. Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that the following electronic evidence, inter alia, is

 often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained in

the file does not disappear; rather, the data remain on the hard

drive until overwritten by new data, which may only occur after a

long period of time.     Similarly, files viewed on the Internet are

often automatically downloaded into a temporary directory or

cache that are only overwritten as they are replaced with more

recently downloaded or viewed content and may also be recoverable

months or years later.

      22
       As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.
                                    28
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 41 of 45 Page ID #:41




           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are not

kept in places where the user stores files, and in places where
the user may be unaware of them.      For example, recoverable data

can include evidence of deleted or edited files; recently used

tasks and processes; online nicknames and passwords in the form

of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.     Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously

develops and acquires new methods of decryption, even for devices

or data that cannot currently be decrypted.



                                    29
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 42 of 45 Page ID #:42




      89. Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that it is not always possible to search devices for data

 during a search of the premises for a number of reasons,

 including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.          Thus,

often a controlled environment with specially trained personnel
may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.       Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      90. The search warrant requests authorization to use the

 biometric unlock features of a device, based on the following,

 which I know from my training, experience, and review of

 publicly available materials:

           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or eye,

                                    30
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 43 of 45 Page ID #:43




and the device will automatically unlock if that physical feature

matches one the user has stored on the device.         To unlock a

device enabled with a fingerprint unlock function, a user places

one or more of the user’s fingers on a device’s fingerprint

scanner for approximately one second.       To unlock a device enabled

with a facial, retina, or iris recognition function, the user

holds the device in front of the user’s face with the user’s eyes

open for approximately one second.
           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when a

device has been restarted or inactive, has not been unlocked for

a certain period of time (often 48 hours or less), or after a

certain number of unsuccessful unlock attempts.         Thus, the

opportunity to use a biometric unlock function even on an enabled

device may exist for only a short time.        I do not know the

passcodes of the devices likely to be found in the search.

           c.    Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress BONIFACIO’s and/or MARILYN’s thumb

and/or fingers on the device(s); and (2) hold the device(s) in

front of BONIFACIO’s and/or MARILYN’s face with his or her eyes

open to activate the facial-, iris-, and/or retina-recognition

feature.

      91. Other than what has been described herein, to my

 knowledge, the United States has not attempted to obtain this

 data by other means.

                                    31
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 44 of 45 Page ID #:44



                         VI. ITEMS TO BE SEIZED

      92. Based on the foregoing, I respectfully submit that

 there is probable cause to believe that the items listed in

 Attachment B, which constitute evidence, fruits and

 instrumentalities of violations of Title 18, United States Code,

 Sections 1029, 1040, 1341, and 1349 will be found at the SUBJECT

 PREMISES.
                             VII. CONCLUSION

      93. For all the reasons described above, there is probable

 cause to believe that:

           a.    BONIFACIO and MARILYN have committed violations

of Title 18, United States Code, Sections 1029 (Fraud and related

activity in connection with access devices), 1040 (Fraud in

Connection with Emergency Benefits), 1341 (Mail Fraud), and 1349

(Attempt and Conspiracy to commit Mail Fraud); and

           b.    Evidence, fruits and instrumentalities of

violations of Title 18, United States Code, Sections 1029 (Fraud

and related activity in connection with access devices), 1040

(Fraud in Connection with Emergency Benefits), 1341 (Mail Fraud),

and 1349 (Attempt and Conspiracy to commit Mail Fraud) as

described in Attachment B of this affidavit, will be found in a

search of the SUBJECT PREMISES, as further described above and in

Attachment A of this affidavit.




                                    32
Case 2:20-mj-03885-DUTY Document 1 Filed 08/18/20 Page 45 of 45 Page ID #:45




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
August, 2020.




HONORABLE MICHAEL R. WILNER
UNITED STATES MAGISTRATE JUDGE




                                    33
